Citation Nr: 0336774	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  03-03-367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York



THE ISSUES

1.  Entitlement to service connection for a claimed bilateral 
hearing loss.  

2.  Entitlement to service connection for claimed tinnitus.  



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

Patricia J. Welch, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1956 to February 
1959, followed by service in the Air Force Reserve from 
February 1959 to July 1962, the Army Reserve from February 
1965 to January 1966, and in the Army National Guard from 
July 1984 to July 1989.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 decision by the RO.  

(These matters are being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran and his representative if further action is 
required.  


REMAND

Initially, the Board notes that prior to the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)) are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003)).  The VCAA and the 
implementing regulations pertinent to the issue on appeal are 
liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The VCAA and the implementing regulations in part provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
Rating Decision in February 2002; Statement of the Case (SOC) 
in September 2002; and in a September 2001 letter, the RO has 
notified him of the evidence needed to substantiate his 
claims of service connection for a bilateral hearing loss and 
tinnitus.  

Specifically, in the Rating Decision, and the SOC, the RO 
provided the veteran with the regulatory principles relating 
to service connection, and notified the veteran of the 
evidence it considered.  The RO also explained essentially 
what the evidence must show for a service connection for a 
bilateral hearing loss and tinnitus.  

Further, in a September 2001 letter, the RO informed the 
veteran about the VCAA and the duties of VA under the Act.  
Specifically, the RO notified the veteran of what information 
and evidence was needed from him, what he could do to help 
with his claim, and what specifically VA would do to assist 
him to obtain evidence for his claim of service connection.  

As such, the RO has notified the veteran of what evidence he 
was responsible for obtaining and what evidence the VA would 
procure.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

As to its duty to assist, however, the Board notes that 
though the RO has also made an effort to assist the veteran 
in obtaining evidence for his claims, to include requesting 
medical records to which he has referred from VA and his 
private physician, there are still medical records missing 
from the claims file that the RO should obtain.  

Specifically, the Board notes that the RO requested records 
from the New York Army National Guard for the period 1984 to 
1989 and received a reply indicating that those records had 
been shipped to the Army Reserve Personnel Center in St. 
Louis, MO.  The RO subsequently requested records from the 
Army Reserve Personnel Center, but only for the period 
January 1965 to January 1966 and not the period 1984 to 1989.  

The veteran indicates in his statement attached to the VA 
Form 9 dated in January 2003, that the National Guard should 
have five years of medical records (1984 to 1989) including 
annual physicals for those years; however, the record 
contains one physical during that time dated April 1985.  

Accordingly, on remand, the RO should request all records on 
the veteran for all periods of service.

Finally, the Board notes that the veteran was not afforded 
the opportunity for a VA hearing examination for purposes of 
determining the nature and likely etiology of his claimed 
bilateral hearing loss and tinnitus.  Such should be 
accomplished on remand.  

As there is a reasonable possibility that obtaining a medical 
examination would aid in substantiating the veteran's claim 
of service connection for a bilateral hearing loss and 
tinnitus, and as the record does not contain sufficient 
medical evidence to decide the service connection issue, the 
RO should arrange for the veteran to undergo a VA hearing 
examination.  See the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A § 5103A (West Supp. 2002), codified at 38 C.F.R. 
§ 3.159 (2003) and its implementing regulations published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001).  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file 
and take appropriate steps to ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed.  This includes issuing 
any additional letters to the veteran and 
obtaining any additional medical or other 
evidence as deemed appropriate, in regard 
to the duty to notify him of what 
information or evidence was needed from 
him and what VA has done and will do to 
assist him in substantiating his claims 
of service connection for bilateral 
hearing loss and tinnitus. 

2.  The RO should take appropriate steps 
to contact the veteran in order to have 
him provide information regarding all 
treatment for hearing loss and tinnitus 
received since 1989.  The RO should 
undertake to obtain all such records from 
VA and all service medical records from 
the appropriate agency, to include those 
service medical records for the periods 
1965 to1966 and 1984 to 1989, and 
incorporate those records into the claims 
folder.  
 
3.  The RO should then arrange for the 
veteran to undergo a VA hearing 
examination to ascertain the nature and 
likely etiology of his claimed bilateral 
hearing loss and tinnitus.  The claims 
folder must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  Based on his/her 
review, the examiner should furnish an 
opinion as to whether it is at least as 
likely as not that the veteran has 
current disability manifested by 
bilateral hearing loss and tinnitus that 
was either caused or aggravated by 
service.  Complete rationale for all 
opinions expressed should be provided.  

4.  After completion of the foregoing, 
the RO should readjudicate the claims of 
service connection for a bilateral 
hearing loss and tinnitus.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be issued a Supplemental Statement of the 
Case and afforded a reasonable 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


